Citation Nr: 0433482	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  96-51 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include entitlement to a permanent and 
total disability rating for pension purposes on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to March 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in December 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its December 2000 decision, the Board remanded the 
veteran's claim in order that more medical evidence could be 
obtained.  The decision requested that the veteran be 
accorded VA examinations in order to ascertain the severity 
of his disabilities, and to obtain a medical opinion as to 
the veteran's ability to obtain and maintain gainful 
employment due to his disabilities.

The RO obtained outpatient medical records from the Wade Park 
VA Medical Center dated from April 1997 to January 2002.  

The veteran was scheduled for VA examinations in January 2003 
and he failed to report for those examinations.  

The veteran's claim was returned to the Board in April 2003.  

Subsequently, the veteran sent a letter to the Board stating 
that he may not have received some correspondence from the VA 
because he has been homeless.  The veteran included his 
current address at a VA domiciliary.  The veteran reported 
that all of his treatment during the last few years has been 
at the Wade Park and Brecksville VA Medical Centers.  The 
veteran asserted that he has been seen for severe depression 
and other psychological problems.  He also reported sacrum, 
pelvic, right elbow, back, and left knee disabilities.  The 
veteran finally stated that he understood that his case had 
been remanded in the past, but he did not recall having been 
contacted about such.  He stated that he was available for a 
VA examination if one was needed.

The Board believes that the veteran has shown good cause for 
his failure to report for the scheduled VA examination in 
January 2003.  The Board also believes that the veteran has 
shown good cause for Board consideration of his letter more 
than 90 days after certification of his claim to the Board.  
See 38 C.F.R. § 20.1304 (2003). 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the Wade Park 
and Brecksville VA Medical Centers and 
request copies of the veteran's medical 
records dated from August 1996 to 
present.  All copies obtained should be 
associated with the veteran's claims 
file.

2.  The RO should schedule the veteran 
for a comprehensive VA examination 
specifically to ascertain the nature, 
severity and permanence of all his non-
service connected disabilities 
(orthopedic, skin (scarring), nasal, ear, 
cardiac, psychiatric and urinary).  The 
veteran's claims folder and a copy of 
this remand is to be made available to 
the examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
remand and the claims folder.  The 
following examinations should be 
scheduled: orthopedic, to evaluate all of 
the veteran's orthopedic complaints; a 
cardiac examination to evaluate the 
veteran's heart and any hypertension; an 
examination of the skin for scars; an ear 
nose and throat examination to evaluate 
the veteran's nasal septal deformity and 
left pre-auricular cyst; a urinary 
examination to evaluate the veteran's 
kidney stones; and a comprehensive 
psychiatric evaluation to evaluate his 
PTSD.

As for the orthopedic disabilities, all 
ranges of motion should be reported in 
degrees, and the examiner should be asked 
to describe what the normal range of 
motion for the affected parts would be.  
The examiner should describe any 
functional limitation due to pain, 
including whether additional functional 
limitation is likely to result on use or 
during flare-ups.

All examiners should give a full 
description of any limitation of activity 
imposed by the veteran's disabilities and 
express opinions as to whether the 
conditions are permanent, and the degree 
of interference with the veteran's 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  The examiners 
should also state whether the veteran's 
disabling conditions are susceptible of 
improvement through appropriate 
treatment.  The examiners must provide 
complete rationale for all conclusions 
reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (2003); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should then readjudicate the issue of 
entitlement to a permanent and total 
disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examinations.  The RO should consider 
each of the veteran's ratable 
disabilities with application of the 
appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability.  In this 
regard an evaluation of hypertension 
should be undertaken under both the 
current and former rating criteria found 
at 38 C.F.R. § 4.104, Diagnostic Code 
7101.  The veteran's skin, back, and 
psychiatric disabilities should also be 
evaluated under the both the former 
criteria and revised criteria.

In evaluating any degree of disability of 
any reported musculoskeletal disorder, 
the RO must consider whether there is 
functional loss due to pain, under 38 
C.F.R. §§ 4.10, 4.40 and 4.45 (2003).  
See Deluca v. Brown, 8 Vet. App. 202 
(1995).  If the veteran does not meet the 
percentage requirements of 38 C.F.R. 
§§ 4.16, 4.17 (2003), a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (2003).

5.  If the decision as to the claim of 
entitlement to nonservice-connected 
pension benefits remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
includes a recitation of the percentage 
rating for each diagnosed disability, 
citing the appropriate diagnostic code 
for each and providing a discussion of 
applicability to the veteran's 
disabilities.  The veteran should be 
afforded a reasonable period of time in 
which to respond. 


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




